Citation Nr: 1221249	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  04-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left and right shoulder injuries (bilateral shoulder disorder), including as due to service-connected disabilities.

2.  Entitlement to service connection for residuals of lumbar and thoracic spine injuries (spine disorder), including as due to service-connected disabilities.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2002 to 
May 2002.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for bilateral shoulder and spine disorders were previously remanded by the Board in March 2011 for further evidentiary development of obtaining VA medical opinions for bilateral shoulder and spine disorders.  This was accomplished, and the claims were readjudicated in an 
April 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran sustained right and left shoulder injuries in service.

2.  Bilateral shoulder disorder symptoms were not chronic in service.

3.  Bilateral shoulder disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed bilateral shoulder disability is not related to active service.

5.  The Veteran's bilateral shoulder disorder is not causally related to or permanently worsened by any service-connected disability.

6.  The Veteran sustained a spine injury in service.

7.  Spine disorder symptoms were not chronic in service.

8.  Spine disorder symptoms have been continuous since service separation.

9.  The Veteran's currently diagnosed spine disability is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a spine disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in February 2010 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of bilateral shoulder and spine disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, and the Veteran's statements.  The Board requested records from the Social Security Administration (SSA), but received a negative response.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Shoulder Disorder

The Veteran contends that he has a bilateral shoulder disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right and left shoulders in training exercises during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain right and left shoulder injuries in service, but bilateral should disorder symptoms were not chronic in service.  In a February 2002 service treatment record, the Veteran reported pain in both his shoulders.  The service examiner reported shoulders were tender to palpation and evidenced full range of motion with mild pain.  

The Veteran's service treatment records indicate that the Veteran's left and right shoulder injuries resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right or left shoulder injury.  The evidence in this case includes a March 2002 service "Entrance Physical Standards Board (EPSBD) Proceedings," where the evaluating physicians found the Veteran did not meet the medical fitness standards for enlistment due to anterior knee pain.  The EPSBD examination revealed no right or left shoulder abnormalities.  The March 2002 "Physical Profile" reflected that the Veteran could still complete the following activities: one-arm side stretch, two-arm side stretch, and upper body weight training.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral shoulder disorder have not been continuous since service separation in 
May 2002.  As indicated, the March 2002 EPSBD examination revealed no right or left shoulder abnormalities.

Following service separation in May 2002, the evidence of record shows no findings, diagnosis, or treatment for any bilateral shoulder disorder until May 2008.
The absence of post-service findings, diagnosis, or treatment after service for six years until May 2008 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic bilateral shoulder disorder symptoms in service or continuous symptoms of a bilateral shoulder disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had bilateral shoulder disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic bilateral shoulder disorder symptoms in service and continuous bilateral shoulder disorder symptoms since service, made in the context of the October 2003 claim for service connection (VA disability compensation) for a bilateral shoulder disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic bilateral shoulder disorder symptoms in service and continuous post-service bilateral shoulder disorder symptoms are inconsistent with the service treatment record evidence and the findings at the EPSBD examination in service in March 2002.

The Veteran's recent statements of chronic bilateral shoulder disorder symptoms in service and continuous post-service bilateral shoulder disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  VA treatment records dated from April 2006 to May 2008 do not reflect any report of an in-service right or left shoulder injury, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service separation.  A February 2008 private treatment record does not reflect any report of an in-service right or left shoulder injury, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service separation.  An October 2008 private treatment record does not reflect any report of an in-service right or left shoulder injury, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a right or left shoulder injury in service, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence of record, tending to show that bilateral shoulder disorder symptoms have not been continuous since service separation, includes a June 2004 VA joints examination, where the Veteran did not report any in-service right or left shoulder injury, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service separation.  In an August 2004 VA joints examination, the Veteran did not report any in-service right or left shoulder injury, chronic bilateral shoulder disorder symptoms in service, or continuous bilateral shoulder disorder symptoms since service separation.  In an April 2006 VA treatment record, the VA examiner reported normal joints.  In an October 2006 VA treatment record, the VA examiner reported normal extremities with full range of motion.  In a May 2007 VA treatment record, the VA examiner reported normal extremities with full range of motion.  In a December 2007 private X-ray examination, the private examiner reported normal right and left shoulders.  In a November 2007 VA treatment record, the VA examiner reported normal extremities with full range of motion.  In a May 2008 VA treatment record, the VA examiner reported normal extremities with full range of motion.

The Board finds that the contemporaneous in-service clinical findings, the Veteran's statements indicating a lack of continuity of a bilateral shoulder disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service findings, diagnosis, or treatment for six years after service are more probative than the more ambivalent and inconsistent statements regarding a bilateral shoulder disorder made pursuant to the claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral shoulder disability is not related to his active service.  In the February 2010 VA medical examination, the Veteran was diagnosed with bilateral shoulder impingement with acromioclavicular joint arthralgias or clicking.  The February 2010 VA examiner opined that he could not render an opinion on the etiology of the Veteran's diagnosed bilateral shoulder disability.  In the May 2011 VA medical opinion, the VA examiner opined that, based on the evidence of record, the Veteran's bilateral shoulder disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the bilateral shoulder impingement was more likely caused by aging and musculoskeletal deconditioning.  The VA examiner further reasoned that the bilateral shoulder impingement was a "wear and tear" condition that developed as the rotator cuff muscles weakened with aging; the VA examiner opined that bilateral shoulder impingement was common among people in the Veteran's age group, regardless of whether they served in the military.  

The Board finds that the February 2010 opinion is of no probative value.  The February 2010 VA examiner opined that he could not render an opinion on the etiology of the Veteran's diagnosed bilateral shoulder disability.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (The Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data).  

The weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral shoulder disorder and his military service, including no credible evidence of continuity of symptomatology of a bilateral shoulder disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current bilateral shoulder disability to service, the only probative nexus opinion on file, in May 2011, weighs against the claim.  The May 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a bilateral shoulder disorder to service.  

The Veteran is also claiming that his bilateral shoulder disorder is the direct result of his service-connected disabilities, specifically service-connected right and left knee disabilities.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for right and left knee disabilities.  In a 
February 2010 VA medical examination, the Veteran was diagnosed with bilateral shoulder impingement syndrome.  The Board finds that the weight of the evidence demonstrates that the Veteran's bilateral shoulder disorder is not proximately due to or aggravated by the service-connected left and right knee disabilities.  In the 
May 2011 VA medical opinion, which weighs against the Veteran's claim, the VA examiner opined that the bilateral shoulder disorder was etiologically related to or aggravated by the service-connected right and left knee disabilities.  The VA examiner reasoned that the bilateral shoulder impingement was more likely caused by aging and musculoskeletal deconditioning.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral shoulder disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic bilateral shoulder disorder symptoms and post-service bilateral shoulder disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Spine Disorder

The Veteran contends that he has a spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his spine in training exercises during service when he fell down and fellow service members stepped on his back.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a spine injury in service, but spine disorder symptoms were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a back injury.  In an October 2003 statement, the Veteran wrote that he injured his back in training exercises during service when fellow service members stepped on his back.  The Veteran is competent to report a back injury in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Veteran's service treatment records indicate that the Veteran's back injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a back injury.  The evidence in this case includes a March 2002 service "Entrance Physical Standards Board (EPSBD) Proceedings," where the evaluating physicians found the Veteran did not meet the medical fitness standards for enlistment due to anterior knee pain.  The EPSBD examination revealed no spine abnormalities.  The March 2002 "Physical Profile" reflected that the Veteran could still complete the following activities: lower back stretch, neck stretch, and upper body weight training.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that symptoms of a spine disorder have been continuous since service separation in May 2002.  In the June 2004 VA joints examination, the Veteran reported hurting his back in service, but did not report it to anyone.  The Veteran also reported that a private physician had diagnosed a bulging disc in his lumbar spine.  In an October 2004 statement, the Veteran reported continuous back pain since service.  In a June 2005 private treatment record, the Veteran was diagnosed with degenerative disc disease of the lumbar and thoracic spine (T12-L1).  

In an April 2006 VA treatment record, the Veteran reported injuring his back during service and that back pain has been continuous since service.  In October 2006, 
May 2007, and May 2008 VA treatment records, the Veteran reported continuous back pain since service.  In a December 2007 private treatment record, the Veteran was diagnosed with degenerative disc disease of the lumbar and thoracic spine (T12-L1).  In a June 2008 private treatment record, the Veteran reported back pain for at least three years.  In an April 2009 private treatment record, the Veteran was diagnosed with degenerative disc disease of the lumbar and thoracic spine (T12-L1).

In February 2010, on VA examination, the Veteran reported intermittent sharp back pain.  The VA examiner reported the Veteran did not use any assistive devices for his back and that low back pain was increased with movement.  On physical examination, the lumbar spine range of motion was 0 to 90 degrees flexion with pain throughout, 0 to 5 degrees extension with pain throughout, 0 to 20 degrees right lateral bending with pain throughout, 0 to 20 degrees left lateral bending with pain throughout, 0 to 30 degrees right lateral rotation with pain throughout, and 
0 to 30 degrees left lateral rotation with pain throughout.  On repetitive use, there appeared to be no loss of motion due to pain, fatigue, weakness, or lack of endurance.  The diagnosis was myofascial thoracolumbar syndrome.  The February 2010 VA examiner opined that he could not render an opinion on the etiology of the Veteran's diagnosed spine disability.  

In a February 2010 lay statement submitted by the Veteran's sister, she wrote that the Veteran had back pain since coming home from service.  In a July 2010 private treatment record, the Veteran reported having severe lower and upper back pain for over eight years due to injuries suffered in service.  

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's spine disorder is related to active service.  In the October 2004 statement, the Veteran reported continuous back pain since service.  In the February 2010 lay statement submitted by the Veteran's sister, she wrote that the Veteran had back pain since coming home from service.  In the July 2010 private treatment record, the Veteran reported having severe lower and upper back pain for over eight years due to injuries suffered in service.  The Board finds that the lay statements regarding his spine disorder are competent evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

In the May 2011 VA opinion, which weighs against the Veteran's claim, the VA examiner opined that it was less likely as not that the current spine disorder was related to events which occurred while he was in service.  The VA examiner reasoned that the spine disorder was more likely caused by aging and musculoskeletal deconditioning.  The VA examiner also reasoned that there was no diagnosis of arthritis of the spine of record.  

The Board finds that the February 2010 opinion is of no probative value.  The February 2010 VA examiner opined that he could not render an opinion on the etiology of the Veteran's diagnosed spine disability.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  Jones, 23 Vet. App. 382.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523; see also Nieves-Rodriguez, 22 Vet. App. at 302.  

The Board also finds the May 2011 VA opinion to be of no probative value.  The May 2011 VA examiner opined that there was not a diagnosis of arthritis of the spine of record; however, the Veteran was diagnosed with degenerative changes of the lumbar and thoracic spine in June 2005, December 2007, and April 2009.  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 461.  

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed spine disorder and active service.  Specifically, the Veteran reported back pain in service and that he has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of degenerative changes of the thoracic and lumbar spine and myofascial thoracolumbar syndrome.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed spine disorder is related to active service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a spine disorder are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a spine disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


